Exhibit 10.3 SANUWAVE HEALTH, INC. This SUBSCRIPTION AGREEMENT (the “ Subscription Agreement ”) made as of this day of , 2014 between SANUWAVE Health, Inc., a Nevada corporation (the “ Company ”), and (the “ Subscriber ”). WHEREAS, the Company desires to issue up to $1,000,000 in convertible promissory Notes (“ Notes ”) in a private placement to “accredited investors” (the “ Note Offering ”) on the terms and conditions set forth herein, and the Subscriber desires to acquire the principal sum of Notes set forth on the signature page hereof; WHEREAS, the principal under the Notes shall be due and payable nine (9) months after the issuance of the Note (the “ Maturity Date ”), together with interest from the date thereof (computed on the basis of a 365-day year) at the rate of eighteen percent (18%) per annum on the unpaid principal amount in arrears. Provided the Note is not converted as discussed below, interest shall be due and payable at the earlier of (i)the Maturity Date, or (ii)the Prepayment Date (as defined below). No principal or interest shall be payable or callable under the Note until the earlier of (a) the Maturity Date or (b) the Prepayment Date; WHEREAS, the Company may prepay the Note in cash, in whole but not in part, prior to the Maturity Date or the conversion of the Note (the “Prepayment Date”); WHEREAS, upon the consummation of a Qualified Financing ( as defined below), the Company shall cause the conversion of the unpaid principal and interest on the Note into (A) shares of the Company's common stock, par value $0.001 (the “ Company Stock ”), the number of such shares to be equal to the amount obtained by dividing (i) by the unpaid principal and interest on the Note to be converted, by (ii) the Conversion Price (as defined below), and (B) a warrant to purchase the same number of warrant shares as the number of warrant shares a note holder would have received had he/she invested an amount equal to the unpaid principal and interest on the Note to be converted in the Qualified Financing; the terms of such warrant to be substantially similar to the terms of the warrant granted pursuant to the Qualified Financing. The conversion price for the securities to be issued to the note holder shall be equal to the lower of (i) the per share purchase price of the Company Stock issued in the Qualified Financing, reduced by a discount of ten percent (10%), or (ii) $0.55 (the “ Conversion Price ”). For purposes of the Note, “ Qualified Financing ” shall mean (i) the consummation of a private placement of debt or equity securities of not less than One Million Dollars ($1,000,000) in the aggregate, or (ii) upon a successful sale in a registered offering (including a public offering) resulting in gross proceeds to the Company of at least One Million Dollars ($1,000,000) in the aggregate; WHEREAS, until the repayment in full of the Note, the Subscriber may convert the Note at any time into shares of Company Stock, the number of such shares to be equal to the amount obtained by dividing (i) the unpaid principal and interest on the Note to be converted, by (ii) $0.55; and, WHEREAS, the Subscriber is delivering simultaneously herewith a completed confidential investor questionnaire (the “ Questionnaire ”). 1 NOW, THEREFORE, for and in consideration of the premises and the covenants hereinafter set forth, the parties hereto do hereby agree as follows: I. SUBSCRIPTION FOR NOTES; CLOSING 1.1 Subscription for Notes. Subject to the terms and conditions hereinafter set forth, the Subscriber hereby subscribes for and agrees to purchase from the Company such principal amount of Notes as is set forth upon the signature page hereof, and the Company hereby agrees to issue such Notes to the Subscriber for said purchase price. The purchase price is payable by certified or bank check made payable to “SANUWAVE Health, Inc.” or by wire transfer of funds, contemporaneously with the execution and delivery of this Subscription Agreement. 1.2 The Closing. Subject to the clearance of all funds from a Subscriber representing a Note, the closing (the “ Closing ”) of the issuance of the Note to the Subscriber shall take place. 1.3 Certificates. The Subscriber hereby authorizes and directs the Company, upon Closing of the Offering, to deliver the Note pursuant to this Subscription Agreement to the Subscriber’s address indicated upon the signature page hereof. 1.4 Shareholder Rights. The Subscriber hereby acknowledges that the Subscriber shall not be entitled to any voting rights or other rights as a stockholder of the Company, or to any other rights whatsoever, except the rights herein expressed. II. REPRESENTATIONS BY AND COVENANTS OF SUBSCRIBER 2.1 Reliance on Exemptions. The Subscriber acknowledges that the Note Offering has not been registered with or reviewed by the United States Securities and Exchange Commission (the “
